                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF MISSOURI
                                          EASTERN DIVISION

    LAMONT WILLIAMSON,                                   )
                                                         )
                      Plaintiff,                         )
                                                         )
             v.                                          )                    No. 4:19CV1561 HEA
                                                         )
    MISSOURI     DEPARTMENT                           OF )
    CORRECTIONS, et al.,                                 )
                                                         )
                      Defendants.                        )

                                 OPINION, MEMORANDUM AND ORDER

           This matter is before the court on pro se plaintiff Lamont Williamson’s motion for

reconsideration, notice of appeal, and motion for leave to proceed in forma pauperis on appeal.

Plaintiff seeks reconsideration of the Court’s dismissal of his 42 U.S.C. § 1983 complaint under

28 U.S.C. § 1915(e)(2)(B). On the same date that plaintiff filed his motion for reconsideration, he

also filed a notice of appeal and motion for leave to proceed in forma pauperis on appeal.

           “The filing of a notice of appeal … confers jurisdiction on the court of appeals and divests

the district court o[f] its control over those aspects of the case involved in the appeal.” Liddell v.

Bd. of Educ., 73 F.3d 819, 822 (8th Cir. 1996) (quoting Griggs v. Provident Consumer Disc. Co.,

459 U.S. 56, 58 (1982)). But filing a notice of appeal does not prevent a district court from taking

action in furtherance of the appeal or prevent it from hearing motions on collateral matters to those

at issue on appeal. Mahone v. Ray, 326 F.3d 1176, 1179 (11th Cir. 2003). A district court retains

jurisdiction to deny a motion for relief from a judgment or order brought under Rule 60(b), 1



1
    Federal Rule of Civil Procedure 60(b) states:
       On motion and just terms, the court may relieve a party or its legal representative from a final judgment,
       order, or proceeding for the following reasons:
      (1) mistake, inadvertence, surprise, or excusable neglect;
because a denial is in furtherance of the appeal. However, a district court lacks the ability to grant

a Rule 60(b) motion. Id. at 1180; Hunter v. Underwood, 362 F.3d 468, 475 (8th Cir. 2004). When

presented with a Rule 60(b) motion after a notice of appeal has been filed, the Eighth Circuit has

explicitly instructed that a district court should consider the motion and assess its merits. Hunter,

362 F.3d at 475.

       After reviewing the grounds raised by plaintiff in his motion for reconsideration, the Court

will decline to alter or amend the judgment of this Court. Plaintiff’s motion fails to point to any

mistake, newly discovered evidence, fraud, or other reason justifying reconsideration of the

Court’s judgment. Instead, the motion merely revisits the same arguments made in plaintiff’s

complaint regarding an alleged 2011 incident of inmate assault and claims of fraud and/or legal

malpractice against attorneys involved in the lawsuit involving the assault. Plaintiff is therefore

not entitled to reconsideration of the dismissal of his complaint, and his motion will be denied.

       When the Court dismissed this action, it certified in writing that an appeal from the

dismissal would not be taken in good faith. See ECF Nos. 10 & 11; 28 U.S.C. § 1915(a)(3). As a

result, plaintiff’s motion for leave to proceed in forma pauperis on appeal will also be denied.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for reconsideration [ECF No. 13] is

DENIED.




   (2) newly discovered evidence that, with reasonable diligence, could not have been discovered in time
       to move for a new trial under Rule 59(b);
   (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or misconduct by an
       opposing party;
   (4) the judgment is void;
   (5) the judgment has been satisfied, released, or discharged; it is based on an earlier judgment that has
       been reversed or vacated; or applying it prospectively is no longer equitable; or
   (6) any other reason that justifies relief.

                                                         2
       IT IS FURTHER ORDERED that plaintiff’s motion for leave to proceed in forma

pauperis on appeal [ECF No. 15] is DENIED.

       IT IS FURTHER ORDERED that plaintiff shall, within thirty (30) days of the date of

this Order, either pay the $505 appellate filing fee or file a motion in the United States Court of

Appeals for the Eighth Circuit for leave to proceed in forma pauperis.

       IT IS FURTHER ORDERED that plaintiff shall file any future documents or pleadings

in connection with his appeal directly with the United States Court of Appeals for the Eighth

Circuit.

       Dated this 15th day of October, 2019.



                                                   HENRY EDWARD AUTREY
                                                UNITED STATES DISTRICT JUDGE




                                                3
